DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .            

 RCE Acknowledgement 
Applicant’s Request for Continued Examination (RCE) dated 02/09/2022 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114, and the Applicant's RCE submission filed on 09 FEBRUARY 2022 has been entered.         

 Status of Claims 
Claims 1 and 3-11 are pending in this instant application per claim amendments and remarks filed by Applicant in its RCE on 02/09/2022, wherein Claims 1, 10 and 11 are three/3 independent claims reciting apparatus, method and non-transitory computer-readable recording medium claims with Claims 3-9 dependent on independent apparatus Claim 1 only.  Said claim amendments have amended all three independent Claims 1, 10 & 11 only.        
This Office Action is a non-final rejection in response to the claim amendments and the remarks filed by the Applicant in its RCE on 09 FEBRUARY 2022 for its original 
Accordingly, amended Claims 1 and 3-11 are now being rejected herein.       

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            




(NOTE:     Latest ‘amendments to the claims’ filed by the Applicant on 02/09/2022 are shown as bold and underlined additions, and all deletions may not be shown, or may not be underlined when stricken through.  Underlined amendments to the claims that are shown below are from previously submitted claim amendments by the Applicant.)                     


Exemplary Analysis for Rejection of Claims 1 & 3-9 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2018/ 0194359 filed by Morimoto et al. (hereinafter “Morimoto”) in view of Pub. No. US 2015/ 0283984 filed by Uno, Satoshi (hereinafter “Uno”), and further in view of Pub. No. US 2015/ 0066246 filed by Martin, Derek P. (hereinafter “Martin”), and as 
described below for each claim/ limitation.                   

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Morimoto teaches ---      
1.     An operation support apparatus for supporting an operation to be performed on a vehicle, the operation support apparatus comprising:           
a processor configured to:       
(see at least:   Morimoto Abstract and Summary of Invention in paras [0006]-[0013]; & para [0033] about {“FIG. 1 is a block diagram illustrating a structure of an operation support system 1 according to Embodiment 1 of the present invention.  The operation support system 1 is configured to recommend, from among operations of equipment mounted in the vehicle, the operation corresponding to an intention of a user being an occupant to lead to execution of the operation.  As illustrated in FIG. 1, the operation support system 1 includes an operation support device 2, an output device 3, an operation execution device 4, an input device 5, and a vehicle information acquisition part 6. The operation support device 2 is configured to infer a future intention of the user and control the output device 3 to output content of the operation corresponding to the inferred intention as recommended operation.  The operation support device 2 includes an intention inference part 20, a determination part 21, and a recommendation-mode determination part 22.”}; & para [0067] about {“the processing circuitry 100 may be, for example, single circuitry, composite circuitry, a programmed processor, a parallel programmed processor,  application specific integrated circuitry (ASIC), a field-programmable gate array (FPGA), or a combination thereof.”};  which together are the same as claimed limitations above)       
Examiner notes that Morimoto’s teachings of many devices, like 2/3/4/5, could be the same as claimed ‘a processor’.      


Morimoto teaches ---       
obtain first operation information relating to a first operation performed by a user in a first vehicle, the first operation information including, for each of a plurality first input devices of the first vehicle, (information relating to one of the first input devices) for which a number of operations performed by the user is greater than or equal to a predetermined number of operations;         
(see at least:   Morimoto ibidem; & para [0051] about {“Another rule data may be used, which is obtained by associating, in addition to the vehicle condition, the operation information input through the input device 5 with the intention content of the user.  For example, assuming that the user always plays back a specific song while driving home, the operation of playing back this song and the user's intention "I want to go home" are associated with each other in the rule data.”}; & paras [0054]-[0055] about {“The determination part 21 is configured to determine whether the operation corresponding to the intention of the user inferred by the intention inference part 20 is executable or not.  The operation corresponding to the user's intention may be identified by using table data dedicated to identifying operation. In the table data, individual contents of intention and operation are associated with each other.  For example, the user's intention "I want to go to the restroom." is associated in advance with the operation "Search for convenience stores in the vicinity." in the table data.  This configuration is capable of recommending to the user a convenience store having the restroom. ...... For another example, by associating the user's intention "I want to go home." with the operation "Search for a route to my home.", the search operation for the route to his/her home can be recommended to the user.”};  which together are the same as claimed limitations above; AND paras [0033]-[0034] about {“FIG. 1 is a block diagram illustrating a structure of an operation support system 1 according to Embodiment 1 of the present invention.  The operation support system 1 is configured to recommend, from among operations of equipment mounted in the vehicle, the operation corresponding to an intention of a user being an occupant to lead to execution of the operation.  As illustrated in FIG. 1, the operation support system 1 includes an operation support device 2, an output device 3, an operation execution device 4, an input device 5, & a vehicle information acquisition part 6.  The operation support device 2 is configured to infer a future intention of the user and control the output device 3 to output content of the operation corresponding to the inferred intention as recommended operation. The operation support device 2 includes an intention inference part 20, a determination part 21, and a recommendation-mode determination part 22.”......“The output device3 serves as a display device displaying information input from the operation support device 2 and a voice output device outputting the information with voice.  For example, the output device 3 may be implemented by a built-in display of a dashboard in the vehicle, a head-up display that superimposes and displays information about a driver's forward view, an in-vehicle speaker, or the like.”}; & paras [0039]-[0040] about {“The input device 5 is configured to receive information input from the user, and is implemented by, for example, a push button device, a touch panel, or the like.  The recommended operation output by the output device 3 can be selected by using the input device 5.” ............ “In addition, the information about the user's operation of the input device 5 is used by the intention inference part 20 to infer the intention of the user, as described later.”};  & para [0048] about {“The intention inference part 20 is configured to infer the future intention of the user on the basis of the information input from the input device 5 or the vehicle information acquired by the vehicle information acquisition part 6.  Note that the future intention of the user indicates a matter intended by the user within a few minutes after the current time.”}; & para [0051] about {“Another rule data may be used, which is obtained by associating, in addition to the vehicle condition, the operation information input through the input device 5 with the intention content of the user.  For example, assuming that the user always plays back a specific song while driving home, the operation of playing back this song and the user's intention "I want to go home" are associated with each other in the rule data.”}; & para [0081] about {“Note that, as described above, the intention inference part 20 may infer the intention of the user by also using the operation information input through the input device 5 in addition to the vehicle information from the vehicle information acquisition part 6.”};  which together are the same as claimed limitations above including about ‘information relating to an input device’;  AND para [0078] about {“While the operation support device 2 is being activated, the intention inference part 20 receives the vehicle information acquired by the vehicle information acquisition part 6 (step ST1a).  For example, when a future intention of the user at a predetermined period of time after the current time is inferred, the vehicle information is acquired with a cycle having a period shorter than the predetermined period of time.”}; & paras [0108]-[0110] about {“On the basis of the operation completion time calculated by the operation completion time calculator 23, the determination part 21A determines whether the operation corresponding to the intention of the user inferred by the intention inference part 20 is executable or not.  For example, the operation completion time is compared with a predetermined threshold value, and the operation is determined as being inexecutable when the operation completion time is equal to or more than the threshold value, whereas the operation is determined as being executable when the operation completion time is less than the threshold value.  The operation functions permitted in a traveling vehicle are defined by guidelines in detail, and a period of time during which the driver can view a screen is also defined.  On this account, such time explained above is used as a threshold value.” ......... “Furthermore, the number of operations performed until the intention is accomplished or the number of times that the driver keeps his/her eyes off the forward sight to perform the operation may also be determined in the same manner.”......”That is to say, such number is compared with a predetermined threshold value, and the operation is determined as being inexecutable when this number is equal to or more than the threshold value, whereas the operation is determined as being executable when this number is less than the threshold value.”}; & para [0120] about {“For example, the operation completion time is compared with a predetermined threshold value.  When the operation completion time is equal to or more than the threshold value, the operation is determined as being inexecutable (step ST4b; NO). On the other hand, when the operation completion time is less than the threshold value, the operation is determined as being executable (step ST4b; YES).”}; & para [0136] about {“As the threshold value of the available time, a predetermined threshold value may be given to each operation or each category of the intention content, which corresponds to the available time.  For example, 10 seconds is set as the threshold value of the available time to the operation "Search for the coming service area" or to the category "Searches" of the intention content "I want to inter the coming service area".”};  which together are the same as claimed limitations above to include  about ‘a number of operations performed ...... is greater than or equal to predetermined number of operations or an operation time period is greater than or equal to a predetermined time period’)           


Morimoto teaches ---           
generate, from the first operation information, (second operation information for performing a second operation equivalent to the first operation in a second vehicle) that is different from the first vehicle, (the second operation being performed by the user), (the second operation information including a second operation procedure of a second input device of the second vehicle);   and        
(see at least:  Morimoto ibidem;& see paras cited above already; and FIGs.4/6; & paras [0049]-[0050] about {“The intention of the user may be inferred by using rule data, in which the vehicle condition identified by the above-described vehicle information and the intention content of the user are associated with each other.” ......... “For example, assuming that "The road type of the traveling road has changed from an expressway to a general road." as the vehicle condition is associated with the matter "I want to go to a convenience store.", the user's intention is inferred as "I want to go to a convenience store." when the vehicle moves from the expressway to the general road.”}; & para [0052] about {“The intention inference part 20 recognizes the user's intention as the user's behavior and learns the combination of the user's behavior and the vehicle information at that time.  By referring to the learned data accumulated in this manner, the intention inference part 20 infers the user's behavior corresponding to the vehicle information at that time as the future intention of the user.”};  & paras [0079]-[0080] about {“The intention inference part 20 identifies the vehicle condition on the basis of the vehicle information, and infers the future intention of the user from the vehicle condition (step ST2a).” ......... “For example, with referring to the rule data in which vehicle condition is associated with content of the user's intention, content of the intention corresponding to the current vehicle condition is inferred as an intention of the user.”};  which together are the same as claimed limitations above; AND paras [0033]-[0035] about {“As illustrated in FIG. 1, the operation support system 1 includes an operation support device 2, an output device 3, an operation execution device 4, an input device 5, and a vehicle information acquisition part 6.  The operation support device 2 is configured to infer a future intention of the user and control the output device 3 to output content of the operation corresponding to the inferred intention as recommended operation.  The operation support device2 includes an intention inference part20, a determination part 21, and a recommendation-mode determination part 22. ……… The output device 3 serves as a display device displaying information input from the operation support device 2 and a voice output device outputting the information with voice.  For example, the output device 3 may be implemented by a built-in display of a dashboard in the vehicle, a head-up display that superimposes and displays information about a driver's forward view, an in-vehicle speaker, or the like. …… When the user selects the operation by using the input device 5 on the basis of the output content, the operation is executed by the operation execution device 4.”}; & paras [0039]-[0040] about {“The input device 5 is configured to receive information input from the user, and is implemented by, for example, a push button device, a touch panel, or the like.  The recom-mended operation output by the output device 3 can be selected by using the input device 5.  ……… In addition, the information about the user's operation of the input device 5 is used by the intention inference part 20 to infer the intention of the user, as described later.”}; & paras [0048], [0051], [0063] & [0081] for more features about input device 5;  & para [0089] about {“There-after, on the basis of the output content of the output device 3, the user determines whether or not to execute the recommended operation suggested by the operation support device 2.  In order to execute the recommended operation, the user selects this operation by using the input device 5.   For example, the shortcut button for selecting this operation is clicked.  When the selection of the recommended operation is entered through the input device 5, the determination part 21 instructs the operation execution device 4 to execute this operation.  The operation execution device 4 executes the recommended operation in accordance with the instruction from the determination part 21.”}; & para [0093] about {“As illustrated in FIG. 5, the operation support system 1A includes an operation support device 2A, an output device 3, an operation execution device 4, an input device 5, and a vehicle information acquisition part 6.  The operation support device 2A is configured to infer a future intention of the user and control the output device 3 to output the operation corresponding to the inferred intention.  The operation support device 2A includes an intention inference part 20, a determination part 21A, a recommendation-mode determination part 22, and an operation completion time calculator 23.”};  & paras [0123], [0140], [0154], [0169], [0187], [0227], [0229], [0239], [0244], [0249 & [0254] about features of many devices described therein; & para [0235] about {“First, a description will be given of the case where the in-vehicle equipment 8 functions as an operation support device in cooperation with the server 10.”};  which together are the same as claimed limitations above to include the latest claim amendments)         

Morimoto teaches as disclosed above, but it may be argued that it may not explicitly 
disclose about ‘second operation information for performing a second operation equivalent to the first operation in a second vehicle’ and ‘the second operation being performed by the user’ and ‘the second operation information including a second operation procedure of a second input device of the second vehicle’.  However, Uno teaches them explicitly.          
(see at least:   Uno Abstract and Summary of the Invention in paras [0006]-[0028];   and paras [0009]-[0012] about {“A first aspect of the invention is a driving assistance system including :  a storage apparatus configured to store an operation result of a first assistance apparatus configured to perform first driving assistance on a first movable body; a determination unit configured to determine whether or not an operation result of a second assistance apparatus configured to perform second driving assistance that differs from the first driving assistance on a second movable body is related to the operation result of the first assistance apparatus stored in the storage apparatus; an information providing unit configured to provide assistance information based on an operation result of the first assistance apparatus when the determination unit determines that the operation result of the second assistance apparatus is related to the operation result of the first assistance apparatus; and an assistance unit configured to acquire assistance information provided by the information providing unit & to perform driving assistance on the second movable body based on the assistance information.” ...... “A second aspect of the invention relates to a driving assistance method used by a driving assistance system including a storage apparatus configured to store an operation result of a first assistance apparatus configured to perform first driving assistance on a first movable body.  The method includes:  determining whether or not an operation result of a second assistance apparatus configured to perform second driving assistance that differs from the first driving assistance on a second movable body is related to the operation result of the first assistance apparatus stored in the storage apparatus; providing assistance information based on an operation result of the first assistance apparatus when determination is made that the operation result of the second assistance apparatus is related to the operation result of the first assistance apparatus; and performing driving assistance on the second movable body based on the provided assistance information.”..... “A third aspect of the invention is an assistance information providing apparatus including:  an information management unit configured to acquire an operation result of a first assistance apparatus and an operation result of a second assistance apparatus that differs from the first assistance apparatus; a determination unit configured to determine whether or not the acquired operation result of the second assistance apparatus is related to the acquired operation result of the first assistance apparatus; and an information providing unit configured to provide a movable body, on which driving assistance by the second assistance apparatus is performed, with assistance information based on an operation result of the first assistance apparatus when the determination unit determines that the operation result of the second assistance apparatus is related to the operation result of the first assistance apparatus”...“According to such configurations, when there the operation result of the first assistance apparatus is related to the operation result of the second assistance apparatus, driving assistance based on the operation result of the first assistance apparatus is performed on the second movable body regardless of whether or not the operation of the first assistance apparatus is performed on the second movable body.  Accordingly, even in the case of a movable body for which the first assistance apparatus is inoperative or which is not mounted with the first assistance apparatus, as long as the movable body receives driving assistance by the second assistance apparatus, the movable body is also able to receive driving assistance based on an operation result of the first assistance apparatus. In addition, since such driving assistance is only performed when the operation result of the first assistance apparatus is related to the operation result of the second assistance apparatus, a driver or the like is less likely to feel inconvenienced.  Accordingly, greater driving assistance can be provided more effectively.”}; & paras [0021]-[0022] about {“In the driving assistance system, the information providing unit may be provided outside of the first movable body and the second movable body.  In this case, the information providing unit may be configured to provide the assistance unit with only assistance information for which the determination unit has determined that the operation result of the second assistance apparatus is related to the operation result of the first assistance apparatus.” ......“According to such a configuration, only the operation result of the first assistance apparatus is related to the operation result of the second assistance apparatus is provided as assistance information.  As a result, a processing load of transmission of assistance information and a processing load on the movable body to which the information is transmitted are reduced.”};  & paras [0024]-[0025] about {“According to such a configuration, driving assistance is preferably provided to the second movable body using assistance information based on the operation result of the first assistance apparatus is related to the operation result of the second assistance apparatus.”......“In the driving assistance system, the assistance information may include an operation position at which the first assistance apparatus had been operated, and the information providing unit may be configured to provide the assistance information when the second movable body reaches the operation position.”}; & para [0028] about {“The driving assistance system may further includes a driving characteristics determination unit configured to determine whether or not first driving characteristics information associated with an operation result of the first assistance apparatus is similar to second driving characteristics information associated with an operation result of the second assistance apparatus.  In this case, the first driving characteristics information and the second driving characteristics information may be information that respectively indicate characteristics of driving operations performed by drivers, and the information providing unit may be configured to provide the assistance unit with the assistance information when the determination unit determines that the operation result of the second assistance apparatus is related to the operation result of the first assistance apparatus and when the driving characteristics determination unit determines that the first driving characteristics information is similar to the second driving characteristics information.”}; & para [0036] about {“FIG. 7 is a block diagram showing a general configuration of an operation information management unit of a vehicle provided with an operation result of a driving assistance apparatus according to a second embodiment of a driving assistance system;”}; & para [0125] about {“As shown in FIG. 11, the operation information management unit 32 of the user vehicle 30 includes an information collection unit 321, an information output unit 322, an assistance unit 323, a driving characteristics collection unit 324, & a driving characteristics comparison unit 325. The driving characteristics collection unit 324 has the same configuration as the driving characteristics collection unit 224 provided in the provider vehicle 20A according to the second embodiment.  In addition, the driving characteristics comparison unit 325 has the same configuration as the driving characteristics similarity determination unit 136 provided in the center 10 according to the second embodiment.  Moreover, when the assistance unit 323 performs driving assistance based on a VSC operation result acquired from the center 10, the assistance unit 323 determines similarity by comparing driving characteristics information included in the VSC operation result with driving characteristics information of the user vehicle 30.  In addition, the assistance unit 323 performs driving assistance based on a VSC operation result including driving characteristics information similar to the driving characteristics information of the user vehicle 30.  Moreover, it is assumed that driving characteristics information is added to the VSC operation result in a form such as that described in the second embodiment.”}; & Claims 1/5/7/9/11 & 12;   which together are the same as claimed limitations above including ‘second operation information for performing a second operation equivalent to the first operation in a second vehicle’  and ‘the second operation being performed by the user’;  AND para [0009] about {“The drive assist method including: determining whether or not an operation position where the assist device operates is related to the operation of the assist device; selecting the external holding unit as a unit in which the operation result of the assist device is to be held when it is determined that the operation position where the assist device operates is not related to the operation of the assist device; and selecting the movable body holding unit as the unit in which the operation result of the assist device is to be held when it is determined that the operation position where the assist device operates is related to the operation of the assist device.”};  & paras [0035]-[0036] about {“The navigation device 24 notifies the driver of the movement path to the travel destination region by referring to the current position of the vehicle detected using a global positioning system (GPS) and map information 242 including road information that has been stored in advance. The navigation device24 includes a human-machine interface (HMI) 241 constituted by a display device, an input device, and a voice device.  The navigation device 24 also can output information relating to drive assist, which has been inputted from the operation information management unit 22, from the HMI 241, thereby notifying the driver of the information. ……..  The display device is constituted by a liquid crystal display or the like and disposed at a position where it can be viewed by the driver. The input device uses a mechanical switch or a touch switch integrated with the display device. The input device can be used for various input operations. The voice device outputs voice or sound corresponding to the inputted data such as voice information or warning sound.”};  & paras [0051]-[0052] about {“The navigation apparatus 24 guides the driver with a travel route to a travel destination by referring to a current position of the vehicle that is detected using a global positioning system (GPS) or the like and map information 242 including road information that is stored in advance.  The navigation apparatus 24 includes a human-machine interface (HMI) 241 that is constituted by a display apparatus, an input apparatus, and an audio apparatus.  In addition, the navigation apparatus 24 is capable of causing the HMI 241 to output information regarding driving assistance that is inputted from the operation information management unit 22 and notify the driver of the information.” ...... “The display apparatus is constituted by a liquid crystal display or the like and is installed at a position that is visible from the driver.  Information regarding guidance of a travel route is displayed on the display apparatus in the form of images or the like.  For example, the navigation apparatus 24 generates image data that combines the current position of the provider vehicle 20A and a map of a surrounding area thereof and causes the display apparatus to display the generated image data.  A touch switch that is integrated with the display apparatus, a mechanical switch, or the like is used as the input apparatus.  The input apparatus is used to perform various input operations.  The audio apparatus is an apparatus that generates sound and voices.  The audio apparatus outputs a sound or a voice corresponding to sound data, voice data, or the like inputted from the navigation apparatus 24.  The navigation apparatus 24 outputs route guidance and audio information such as traffic information via the audio apparatus.”};  & para [0074] about {“ABS operation results and VSC operation results provided by the provider vehicles 20A to 20D are inputted to the operation information management unit 12 via the center communication unit 11.  The operation information management unit 12 causes inputted ABS operation results and VSC operation results to be additionally stored in the operation result data area 141.  Moreover, the operation information management unit 12 may delete operation results that are no longer necessary due to being outdated or the like from the operation result data area 141.”};  & para [0099] about {“For example, the number of sites in which the assist device has operated and the number of operations performed by the assist device may be counted for each assist device, and  determination as to whether or not the operation position of the assist device is related to the operation of the assist device may be made on the basis of the ratio of the number of sites to the number of operations. When the ratio of the number of sites to the number of operations is equal to or greater than a predetermined ratio (for example 50%), it may be determined that the operation of the assist device depends on a position. Conversely, when the ratio of the number of sites to the number of operations is less than a predetermined ratio (for example 50%), the operation of the drive device may be determined to have no relationship with the operation position.  As a result, the TRC operation result can be set to be held in the center, and, conversely, the ABS operation result or VSC operation result can be held in the vehicle.”}; 
 which together are the same as claimed limitations above including about ‘the second operation information including a second operation procedure of a second input device of the second vehicle’)          

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Morimoto with teachings of Uno.  The motivation to combine these references would be to provide and operation which is frequently executed on a regular basis is determined as the operation intended by the user, and a display order and the like in menu items related to this operation are changed accordingly (see para [0004] of Morimoto), and to provide driving assistance system that performs driving assistance such as issuing a warning notification to the driver and controlling vehicle deceleration (see para [0005] of Uno).         


Morimoto and Uno teach as disclosed above, but it has been argued by Applicant that they don’t explicitly disclose about ‘the second operation being performed by the user’.  However, Martin teaches it explicitly.       
(see at least:   Martin Abstract and Brief Summary in paras [0009]-[0010] about {“Thus, a user driving a Chevrolet can store the settings for the Chevrolet, which can then be converted to equivalent settings for any other vehicle, including vehicles from different manufacturers.”}; and para [0135] about {“Note the process for converting settings from the first vehicle to corresponding settings for the second vehicle varies according to whether the vehicles are of the same type, of a similar type, or of a different type.  For vehicles of the same type (e.g., same make and model, different model year), the conversion in step 4220 may produce user settings for the second vehicle that are identical to the user settings for the first vehicle.  In this case, conversion means simply using the same settings for the second vehicle as used for the first vehicle.  For vehicles of a similar type or of a different type, the conversion in step 4220 may produce user settings for the second vehicle, some of which may be the same as settings for the first vehicle, and some or all of which may be different than the user settings for the first vehicle.”}; & paras [0136]-[0138] about {“FIG. 3, FIGS. 25-34 and FIG. 42 support a computer system comprising: at least one processor; a memory coupled to the at least one processor; first user settings corresponding to a user for a first vehicle; a conversion mechanism executed by the at least one processor, the conversion mechanism converting the first user settings for the first vehicle to corresponding second user settings for the user for a second vehicle; and a software mechanism executed by the at least one processor that downloads the second user settings to the second vehicle.”} ...... {“FIGS. 25-34 and 42 support a computer-implemented method executing on at least one processor comprising: storing first user settings corresponding to a user for a first vehicle; converting the first user settings for the first vehicle to corresponding second user settings for the user for a second vehicle; and downloading the second user settings to the second vehicle.”} ......{“FIGS. 25-34 and 42 support a computer-implemented method executing on at least one processor comprising: storing first user settings corresponding to a user for a first vehicle, wherein the first user settings comprise: seat position for at least one seat; mirror position for at least one mirror; at least one climate control setting; audio presets; and music licensed to the user; converting the first user settings for the first vehicle to corresponding second user settings for the user for a second vehicle; downloading the second user settings to the second vehicle; and configuring the second vehicle using 
the second user settings.”};  which together are the same as claimed limitations above to include ‘the second operation being performed by the user’)       

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Morimoto and Uno with teachings of Martin.  The motivation to combine these references would be to provide and operation which is frequently executed on a regular basis is determined as the operation intended by the user, and a display order and the like in menu items related to this operation are changed accordingly (see para [0004] of Morimoto), and to provide driving assistance system that performs driving assistance such as issuing a warning notification to the driver and controlling vehicle deceleration (see para [0005] of Uno), and to configure vehicles that are device-centric as well and requiring a user to configure a vehicle to the user's liking (see para [0008] of Martin).          


Morimoto, Uno and Martin teach ---          
output the second operation information corresponding to the information relating to the one first input device included in the first operation information.           
(see at least:  Morimoto ibidem; & see paras cited above already to include output device 3 and operation execution device 4 in para [0033]; AND see new paras added above already for rejection of latest amendments)     
(see at least:   Uno ibidem;  and see paras cited above already to include information output unit 322 in para [0125]; AND see new paras added above already for rejection of latest amendments; & para [0008] about {“A first aspect of the invention is a drive assist system including:  a movable body in which drive assist is performed by an assist device and which includes a movable body holding unit configured to hold an operation result of the assist device; an external holding unit that is provided in an external device located outside the movable body and that is configured to hold the operation result of the assist device; and a controller configured to determine whether or not an operation position where the assist device operates is related to the operation of the assist device, select the external holding unit as a unit in which the operation result of the assist device is to be held when it is determined that the operation position where the assist device operates is not related to the operation of the assist device, and select the movable body holding unit as the unit in which the operation result of the assist device is to be held when it is determined that the operation position where the assist device operates is related to the operation of the assist device.”};  & paras [0035]-[0036] cited above already;  which together are the same as claimed limitations above to include the latest claims amendments)       
(see at least:   Martin ibidem)     




Dependent Claims 3-9 are rejected under 35 USC 103 as unpatentable over Morimoto in view of Uno and Martin as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.          

With respect to Claim 3, Morimoto, Uno and Martin teach ---          
3.     The operation support apparatus according to claim 1, further comprising:   
a report unit provided on the second vehicle and configured to report the second operation information to the user.         
(see at least:  Morimoto ibidem; & see paras cited above already to include for claimed ‘the second vehicle’; & para [0041] about {“The vehicle information acquisition part 6 is configured to acquire vehicle information and output the vehicle information to the operation support device 2.  The vehicle information indicates the vehicle condition, and may include positional information of the vehicle, information indicating a traveling condition, information indicating a location of travel, and route guidance information.”}; & paras  [0075]-[0076] about {“FIG. 4 is a flowchart illustrating the detailed operations of the operation support device 2.”......“In FIG. 4, the processing in step ST1a and step ST2a is an example of the detailed processing in step ST1 of FIG. 3.  The processing in step ST3a is an example of the detailed processing in step ST2 of FIG. 3, and the processing in step ST4a and step ST5a is an example of the detailed processing in step ST3 of FIG. 3.”}; & paras [0085] -[0086] about {“When it is determined by the determination part 21 that the operation is executable (step ST3a; YES), the recommendation-mode determination part 22 determines a recommendation mode corresponding to the determination result indicating that this operation is executable (step ST4a). The output device 3 outputs content of the operation in the recommendation mode determined by the recommendation-mode determination part 22.  In this manner, the operation determined by the determination part 21 to be executable is output as the recommended operation through the output device 3.” ...... “For example, voice guidance for prompting selection of the recommended operation is output, or a shortcut button or text for prompting selection of the recommended operation is displayed.”}; & paras [0103]-[0106] about {“The operation corresponding to the user's intention may consist of a combination of a plurality of sub-operations.  In this case, the sub-operations are sequentially executed from when the recommended operation is selected until the execution of thereof is completed.  For example, it is assumed that the operation "Search for convenience stores and provide guidance for them along the route." is the selected recommended operation.” ............ “For example, assuming that the above-described operation "Search for convenience stores and provide guidance for them along the route." is given, the number of operations performed until the intention is accomplished is three.”}; & para [0108] about {“The operation functions permitted in a traveling vehicle are defined by guidelines in detail, and a period of time during which the driver can view a screen is also defined.  On this account, such time explained above is used as a threshold value.”}; & para [0205] about {“In this assumption, when the degree of execution availability is "large", the volume of the voice guidance prompting selection of this operation is increased compared to the normal mode.  At that time, the contents of the voice guidance may include a message indicating that the degree of execution availability is high.  When displaying the recommended operation, a shortcut button and a text that prompt selection of this operation may be highlighted.”}; & para [0212] about {“Until here, the operation content are suggested to the user in the mode of recommending the operation content by providing the voice guidance that prompts selection of the operation or displaying the shortcut button and text that prompt selection of this operation.  On the contrary, the operation with the low degree of execution availability is suggested to the user in the mode that does not recommend the operation.  For example, when the operation corresponding to the intention of the user is "search for supermarkets in the vicinity" and the degree of execution availability of this operation is "small", the icons for the supermarkets may be simply displayed on the map.”};  which together are the same as claimed limitations above including about ‘a report unit provided’ and ‘configured to report the second operation information to the user’)      
(see at least:   Uno ibidem;  and see paras cited above already; & paras [0049]-[0051] about {“As shown in FIG. 2, the provider vehicle 20A includes a navigation apparatus 24 configured to provide the driver with information regarding route guidance, a position sensor 25 configured to detect a current position, a clock 26 configured to indicate a current time, a vehicle information acquisition unit 27 configured to acquire information regarding the vehicle, and a vehicle exterior information acquisition unit 28 configured to acquire vehicle exterior information of the vehicle.  The navigation apparatus 24, the position sensor 25, the clock 26, the vehicle information acquisition unit 27, and the vehicle exterior information acquisition unit 28 are respectively connected to the operation information management unit 22 so that various types of retained information can be respectively transmitted.” ...... “The navigation apparatus 24 guides the driver with a travel route to a travel destination by referring to a current position of the vehicle that is detected using a global positioning system (GPS) or the like and map information 242 including road information that is stored in advance.  The navigation apparatus 24 includes a human-machine interface (HMI) 241 that is constituted by a display apparatus, an input apparatus, and an audio apparatus.  In addition, the navigation apparatus 24 is capable of causing the HMI 241 to output information regarding driving assistance that is inputted from the operation information management unit 22 and notify the driver of the information.” ...... “The display apparatus is constituted by a liquid crystal display or the like and is installed at a position that is visible from the driver.   Information regarding guidance of a travel route is displayed on the display apparatus in the form of images or the like.  For example, the navigation apparatus 24 generates image data that combines the current position of the provider vehicle 20A and a map of a surrounding area thereof and causes the display apparatus to display the generated image data.  A touch switch that is integrated with the display apparatus, a mechanical switch, or the like is used as the input apparatus.  The input apparatus is used to perform various input operations.  The audio apparatus is an apparatus that generates sound and voices.  The audio apparatus outputs a sound or a voice corresponding to sound data, voice data, or the like inputted from the navigation apparatus 24.  The navigation apparatus 24 outputs route guidance and audio information such as traffic information via the audio apparatus.”}; & para [0060] about {“The vehicle exterior information acquisition unit 28 includes a weather information acquisition unit 281 configured to acquire information regarding weather that is one of the aspects of the external environment of the provider vehicle 20A.  The weather information acquisition unit 281 is connected to the operation information management unit 22 and the like so as to be capable of transmitting various types of retained information.  The weather information acquisition unit 281 is an apparatus that acquires current weather information by detecting a wiper operation, acquiring a value of a thermometer, a hygrometer, or a barometer, or acquiring such values from a radio or from a weather report system by communication, and outputs a signal in accordance with the acquired weather information to the operation information management unit 22 and the like.”};  which together are the same as claimed limitations above including about ‘a report unit provided’ and ‘configured to report the second operation information to the user’)      
(see at least:   Martin ibidem)      
Examiner notes that details, guidance, outline and guidelines are synonyms for ‘report’ recited in Claim 3 above, and interpreted under BRI (broad reasonable interpretation) procedures of the Office.       



With respect to Claim 4, Morimoto, Uno and Martin teach ---           
4.     The operation support apparatus according to claim 3, wherein the report unit is 
configured to report the second operation information after driving of a drive unit in the  
second vehicle is started.             
(see at least:  Morimoto ibidem;& see paras cited above already) 
(see at least:   Uno ibidem;  and see paras cited above already to include for claimed ‘the second vehicle’; and see recitations above for ‘driving assistance system’, ‘first assistance apparatus’, ‘first driving assistance’, ‘second assistance apparatus’, ‘second driving assistance’, ‘assistance unit’, ‘driving assistance apparatus’, and ‘perform driving assistance’;  which together are the same as claimed limitations above including about ‘a drive unit’)      
(see at least:   Martin ibidem)      



With respect to Claim 5, Morimoto, Uno and Martin teach ---          
5.     The operation support apparatus according to claim 3, wherein        
the first operation information is associated with traveling history information of the first 
vehicle, and the report unit is configured to output the second operation information in a case where traveling of the second vehicle enters into a traveling state close to the traveling history information associated with the first operation information.            
(see at least:  Morimoto ibidem;& see paras cited above already; & para [0006] about {“the vehicle condition changes from moment to moment in the actual traveling environment of the vehicle.”}; & para [0041] about {“The vehicle information indicates the vehicle condition, and may include positional information of the vehicle, information indicating a traveling condition, information indicating a location of travel, and route guidance information.”}; & para [0045] about {“The information indicating the traveling condition of the vehicle is acquired from a sensor or a vehicle controlling device mounted in the vehicle.  The example of this information includes driving behavior of the vehicle predicted from the vehicle speed, the acceleration, the steering angle, and the remaining fuel amount, for example.”}; & para [0112] about {“The threshold value serving as the allowable upper limit value is lowered when the vehicle is traveling, whereas the threshold value serving as the allowable upper limit value is increased when the vehicle is being stopped.  By employing this configuration, it is possible to make an appropriate determination corresponding to the vehicle condition.  For example, the threshold value of the operation completion time may be set to 8 seconds during the traveling state, whereas being set to 20 seconds during the stopped state.”};  which together are the same as claimed limitations above including about ‘a traveling state’)    
(see at least:   Uno ibidem;  and see paras cited above already to include for claimed ‘the second vehicle’; & para [0004] about {“These assistance apparatuses detect vehicle information including information based on driving operations by a driver and vehicle speed and traveling environment that is information based on a preceding vehicle and road conditions, and provide vehicles with driving assistance including preventive safety assistance based on the detected vehicle information and traveling environment.”}; & para [0005] about {“a storage unit that stores a traveling location, a traveling environment, and a vehicle condition at the time of operation of the driving assistance apparatus.  The driving assistance system stores the traveling location and the traveling environment together with the vehicle condition when the driving assistance apparatus is operated” ...... “As the vehicle is to travel a traveling location stored in the storage unit in a traveling environment and under a vehicle condition which are similar to the stored traveling environment and the stored vehicle condition, the driving assistance system performs driving assistance”};  which together are the same as claimed limitations above including about ‘a traveling state’)    
(see at least:   Martin ibidem)     



With respect to Claim 6, Morimoto, Uno and Martin teach ---          
6.     The operation support apparatus according to claim 1, further comprising:      
a transmitter/receiver configured to transmit/receive information between the first vehicle and the second vehicle via a communication network, wherein the processor is configured to obtain the first operation information from the first vehicle through the transmitter/receiver, and generate the second operation information, and the transmitter/receiver is configured to transmit the second operation information generated by the processor to the second vehicle.             
(see at least:  Morimoto ibidem;& see paras cited above already; & para [0037] about {“The equipment mounted in the vehicle may include ...... a television receiving device, a radio receiving device, ... inside the vehicle; & para [0039] about {“The input device 5 is configured to receive information input from the user, and is implemented by, for example, a push button device, a touch panel, or the like.”}; & para [0043] about{“The positional information of the vehicle is acquired from a position detecting device mounted in the vehicle. The positional information may be information indicating the current position of the vehicle, which is acquired by analyzing signals of a global positioning system (GPS) received by a GPS receiver from a GPS satellite, for example.”}; & para [0078] about{“While the operation support device 2 is being activated, the intention inference part 20 receives the vehicle information acquired by the vehicle 
information acquisition part 6 (step ST1a).”}; & para [0156] about {“The outside-vehicle information acquisition part 7 is provided as one of the functions of a wireless communication device mounted in the vehicle, and is configured to acquire outside-vehicle information indicating a circumstance in the vicinity of the vehicle.  For example, the outside-vehicle information acquisition part 7 performs wireless communication with an external device, which is an information source outside the vehicle, via a communication network such as the Internet, and searches for information managed by the external device on the basis of the operation content corresponding to the user's intention.  In this manner, the outside-vehicle information corresponding to the above operation content and indicating the circumstance in the vicinity of the vehicle is received.”}; & para [0163] about {“On the basis of the information indicating the operation content corresponding to the user's intention acquired from the determination part 21D, the outside-vehicle information acquisition part 7 searches for information managed by an information source outside the vehicle and receives the outside-vehicle information corresponding to the operation content and indicating the circumstance in the vicinity of the vehicle (step ST3e).”}; & para [0238] about {“The in-vehicle equipment 8 controls the output device 3 to output information indicating recommended operation received from the server 10.”}; & para [0243] about {“The in-vehicle equipment 8 controls the output device 3 to output information indicating recommended operation received from the mobile terminal 9.”}; & para [0248] about {“The in-vehicle equipment 8 controls the output device 3 to output information indicating recommended operation received from the mobile terminal 9 or the server 10.”};  which together are the same as claimed limitations above including about ‘a transmitter/ receiver configured to transmit/ receive information’)         
(see at least:   Uno ibidem;  and see paras cited above already to include for claimed ‘the second vehicle’; and see recitations above for ‘driving assistance system’, ‘first assistance apparatus’, ‘first driving assistance’, ‘second assistance apparatus’, ‘second driving assistance’, ‘assistance unit’, ‘driving assistance apparatus’, & ‘perform driving assistance’;  which together are the same as claimed limitations above including about ‘transmit/ receive information’; & para [0012] about {“Accordingly, even in the case of a movable body for which the first assistance apparatus is inoperative or which is not mounted with the first assistance apparatus, as long as the movable body receives driving assistance by the second assistance apparatus, the movable body is also able to receive driving assistance based on an operation result of the first assistance apparatus.”}; & paras [0013]-[0014] about {“In the driving assistance system, the first movable body and the second movable body may be movable bodies that differ from each other.  According to such a configuration, even if the second movable body is a movable body which does not receive driving assistance from the first assistance apparatus, driving assistance based on the operation result of the first assistance apparatus is performed based on the relevance between the operation result of the second assistance apparatus and the operation result of the first assistance apparatus.  Accordingly, greater driving assistance can be provided to a movable body that receives driving assistance from the second assistance apparatus such as a movable body that includes the second assistance apparatus.”  ...... In the driving assistance system, the first movable body and the second movable body may be vehicles.  In this case, one of the first assistance apparatus and the second assistance apparatus may be an apparatus configured to prevent a vehicle from skidding to stabilize the vehicle, and the other assistance apparatus may be an apparatus that prevents wheels from locking during braking.}; & para [0015] about {“According to such a configuration, even a vehicle mounted with only one of a so-called ABS that is an apparatus for preventing a wheel from locking during braking and a VSC system that is an apparatus for preventing, a vehicle from skidding and stabilizing the vehicle or a vehicle in which one of an ABS or a VSC system is inoperative, as long as the vehicle is mounted with the other apparatus, the vehicle is capable of receiving driving assistance using the apparatus that is not mounted (or inoperative).  Accordingly, greater driving assistance can be provided more effectively.”}; & para [0022] about {“According to such a configuration, only the operation result of the first assistance apparatus is related to the operation result of the second assistance apparatus is provided as assistance information.  As a result, a processing load of transmission of assistance information and a processing load on the movable body to which the information is transmitted are reduced.”}; & para [0052] about{“The position sensor 25 includes a GPS 251 that is used to detect the current position of the provider vehicle 20A.  The GPS 251 receives a signal from a GPS satellite and detects a current position of the provider vehicle 20A based on the signal received from the GPS satellite.  The position sensor 25 outputs information indicating the detected position to the operation information management unit 22 and the like.  The position sensor 25 may be shared with the navigation apparatus 24.”}; & para [0053] about {“The clock 26 outputs information indicating a current time to the operation information management unit 22 and the like.  The current time can also be obtained from the GPS 251.  The vehicle information acquisition unit 27 includes a wheel speed sensor 271, an acceleration sensor 272, a yaw rate sensor 273, an engine sensor 274, an accelerator sensor 275, and a brake sensor 276.”}; & para [0065] about {“The operation information management unit 22 includes an information collection unit 221 configured to generate an ABS operation result and a VSC operation result and to cause the storage unit 23 to retain the generated ABS operation result and VSC operation result, and an information output unit 222 configured to output the ABS operation result and the VSC operation result retained in the storage unit 23 to the center 10 via the vehicle mounted communication unit 21.  In addition, the operation information management unit 22 includes an assistance unit 223 configured to receive the ABS operation result and the VSC operation result as assistance information and perform driving assistance based on the received assistance information.”}; & para [0071] about {“In addition, the assistance unit 223 acquires an ABS operation result and a VSC operation result from the center 10 as assistance information and performs driving assistance such as issuing a notification to the driver based on the acquired assistance information. To this end, the assistance unit 223 outputs an assistance information request signal including information for specifying the host vehicle, current position information, vehicle attributes, and the like to the center 10, and receives assistance information such as an ABS operation result and a VSC operation result that are returned from the center 10 to the host vehicle.  In addition, when the host vehicle approaches the operation position included in the received assistance information (respective operation results), the assistance unit 223 can notify the driver via the HMI 241 of the navigation apparatus 24 that the assistance apparatus (an ABS or a VSC) of another vehicle had been operated at the operation position.”}; & para [0075] about {“The operation information providing unit 13 receives an assistance information request signal from the provider vehicles 20A to 20D, the user vehicle 30, and the like.  In addition, based on the position information included in the received assistance information request signal, the operation information providing unit 13 selects and acquires an ABS operation result and a VSC operation result from the storage unit 14 and outputs the acquired operation results to the vehicle having outputted the assistance information request signal.”}; & para [0077] about {“Based on the position information included in the received assistance information request signal, the data extraction unit 131 selects and acquires the position information as well as an ABS operation result and a VSC operation result associated with a vicinity of the position information from the operation result data area 141.”}; & para [0089] about {“In addition, the operation information management unit 32 includes an assistance unit 323 configured to receive the ABS operation result and a VSC operation result as assistance information and to perform driving assistance based on the received assistance information.”}; & para [0095] about {“First, when the user vehicle 30 outputs an assistance information request signal to the center 10, the center 10 having received the assistance information request signal starts a process of providing assistance information in accordance with the received assistance information request signal.  FIG. 6 shows a procedure of a process of providing assistance information by the center 10.”}; & para [0102] about {“Accordingly, even when a VSC of a vehicle is inoperative or a vehicle is not mounted with a VSC, as long as the vehicle performs driving assistance by an ABS, the vehicle is also capable of receiving driving assistance based on a VSC operation result.”}; & para [0103] about {“Although the user vehicle 30 does not perform driving assistance by a VSC, driving assistance based on a VSC operation result is performed based on the relevance between an ABS operation result and the VSC operation result.  Accordingly, the user vehicle30 can receive greater driving assistance.”}; & para [0107] about {“As a result, a processing load of transmission of assistance information and a processing load on the user vehicle 30 to which the information is transmitted are reduced.”}; which together are the same as claimed limitations above including about ‘a transmitter/ receiver configured to transmit/ receive information’)      
(see at least:   Martin ibidem)      



With respect to Claim 7, Morimoto, Uno and Martin teach ---          
7.     The operation support apparatus according to claim 1, wherein the processor is provided on the first vehicle or the second vehicle.        
(see at least:  Morimoto ibidem;& see paras cited above already; & see para [0067] cited above for claimed ‘the processor’) 
(see at least:   Uno ibidem;  and see paras cited above already to include for claimed ‘the second vehicle’)  
(see at least:   Martin ibidem)  



With respect to Claim 8, Morimoto, Uno and Martin teach ---           
8.     The operation support apparatus according to claim 7, further comprising:   
a first transmitter/ receiver provided on the first vehicle and configured to transmit/ receive information to/ from the second vehicle, 
wherein the processor is provided on the first vehicle and configured to generate the second operation information, 47Docket No. PTYA-1 8725-US Status: FINAL and          
the first transmitter/receiver is configured to transmit the second operation information 
generated by the processor to the second vehicle.       
(see at least:  Morimoto ibidem;& see paras cited above already) 
(see at least:   Uno ibidem;  and see paras cited above already to include for claimed ‘the second vehicle’; and see recitations above for ‘driving assistance system’, ‘first assistance apparatus’, ‘first driving assistance’, ‘second assistance apparatus’, ‘second driving assistance’, ‘assistance unit’, ‘driving assistance apparatus’, & ‘perform driving assistance’; & further citations in Claim 6 above;  which together are the same as claimed limitations above including about ‘transmit/ receive information’)       
(see at least:   Martin ibidem)      



With respect to Claim 9, Morimoto, Uno and Martin teach ---          
9.     The operation support apparatus according to claim 7, further comprising:      
a second transmitter/receiver provided on the second vehicle and configured to transmit/ receive information to/ from the first vehicle,         
wherein the second transmitter/ receiver is configured to obtain the first operation information that has been output from the first vehicle,     and      
the processor is provided on the second vehicle and configured to generate the second operation information from the obtained first operation information.            
(see at least:  Morimoto ibidem;& see paras cited above already) 
(see at least:   Uno ibidem;  and see paras cited above already to include for claimed ‘the second vehicle’; and see recitations above for ‘driving assistance system’, ‘first assistance apparatus’, ‘first driving assistance’, ‘second assistance apparatus’, ‘second driving assistance’, ‘assistance unit’, ‘driving assistance apparatus’, & ‘perform driving assistance’; & further citations in Claim 6 above;  which together are the same as claimed limitations above including about ‘transmit/ receive information’)       
(see at least:   Martin ibidem)      





With respect to Claim 10, the limitations of this method claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of apparatus Claims 1/3-9 as described above using cited references of Morimoto, Uno and Martin,  because the limitations of this method Claim 10 are commensurate in scope to limitations, and thus duplicates, of the above rejected apparatus Claims 1/3-9 as described above.                


With respect to Claim 11, the limitations of this non-transitory computer-readable recording medium Claim 11 are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of apparatus Claims 1/3-9 as described above using cited references of Morimoto, Uno and Martin, because the limitations of this non-transitory computer-readable recording medium Claim 11 are commensurate in scope to limitations, and thus duplicates, of the above rejected apparatus Claims 1/3-9 as described above.          

 Response to Arguments 
Applicant's RCE remarks and claim amendments dated 09 FEBRUARY 2022 with respect to the rejection of amended Claims 1 and 3-11 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1 and 3-11, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding new citations/ paras from already used references that have been added in response to the Applicant’s latest claim amendments.  Applicant's arguments with respect to rejection of Claims 1 and 3-11 under 35 USC 103 have been considered, but they are moot in view of the new citations/ paras of rejection added above, which were necessitated by the Applicant's RCE ‘amendments to the claims’ and/or arguments.                  

In response to the Applicant’s RCE arguments against 35 USC 103 rejection that the cited references (Morimoto, Uno and Martin) don’t teach the claimed limitations, and Examiner respectfully disagrees.  Additionally, in response to the Applicant’s arguments traversing three cited references, Examiner clarifies that all teachings of the primary Morimoto reference is the foundation block upon which teachings from other secondary references, such as Uno and Martin, have been grouted in to fill gaps to build upon and form even a stronger foundation for the rejection of claims, and that each gap within the claimed invention, identified by the Examiner, has been filled with a secondary reference that identifies what is being taught by that secondary reference as per the Examiner’s determination of the claimed limitations in the instant application.          

In response to the Applicant’s previous arguments against 35 USC 103 rejection that the cited references don’t teach the claimed limitations, Examiner respectfully disagrees.  For example but not limited to, Applicant has argued that references don’t teach about “the second movable body (i.e. second vehicle) is operated by a different user than the first movable body (i.e. first vehicle)”, and Examiner notes that it is a combination of references (Morimoto, Uno and Martin) that teach about this limitation as described above.        

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims, i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          

 

Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691